                  Case 4:19-cv-00172-CDL Document 96 Filed 06/22/20 Page 1 of 3



                                           IN THE UNITED STATES DISTRICT COURT
                                           FOR THE MIDDLE DISTRICT OF GEORGIA
                                                    COLUMBUS DIVISION

KOSHA, LLC; et al.,                                      )
                                                         )
              Plaintiffs,                                )
                                                         )
v.                                                       )      CV: 4:19-cv-00172-CDL
                                                         )
CLARENCE DEAN ALFORD; et al.,                            )
                                                         )
         Defendants.                                     )

                         NOTICE OF DISMISSAL OF DEFENDANT MICHAEL HORNE

              Plaintiffs through their undersigned counsel submit the following notice of dismissal

without prejudice of Michael Horne pursuant to Rule 41(a)(1)(A)(i).

This the 22nd day of June, 2020.

                                                         Respectfully submitted,

                                                                       /s/ Andrew P. Campbell
                                                                       Andrew P. Campbell
                                                                       (Admitted PHV) (ASB-1555-L40A)
                                                                       Counsel for Plaintiffs

Yawanna N. McDonald (Admitted PHV) (ASB 9372-B58T)
Erin G. Godwin (Admitted PHV) (ASB 7966-B14D)
CAMPBELL PARTNERS, LLC
505 20th Street North
Suite 1600
Birmingham, AL 35203
Tel: 205.224.0756
andy@campbellpartnerslaw.com
yawanna@campbellpartnerslaw.com
erin@campbellpartnerslaw.com

Augusta S. Dowd (Admitted PHV) (ASB-5274-D58A)
J. Mark White (Admitted PHV) (ASB-5029-H66J)
Linda Flippo (Admitted PHV) (ASB-0358-F66L)
WHITE ARNOLD & DOWD, P.C.
2025 Third Avenue North, Suite 500
Birmingham, Alabama 35203


2020.06.18 Notice of Dismissal of Michael Hornev.1
                  Case 4:19-cv-00172-CDL Document 96 Filed 06/22/20 Page 2 of 3



Telephone: (205) 323-1888
adowd@whitearnolddowd.com
mwhite@whitearnolddowd.com
lflippo@whitearnolddowd.com

S. Lester Tate, III (GA 698835)
Akin & Tate Attorneys
P.O. Box 878
Cartersville, GA 30120
lester@akin-tate.com
770-382-0780




2020.06.18 Notice of Dismissal of Michael Hornev.1
                  Case 4:19-cv-00172-CDL Document 96 Filed 06/22/20 Page 3 of 3



                                                     Certificate of Service

        I do hereby certify that I have, on this 22nd day of June 2020, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system which will send notification of
such filing to all other parties. Additionally, pro se parties were emailed the foregoing.

Brant A. Jackson, Attorney at Law, LLC
10 Glenlake Parkway, NE
South Tower, Suite 130
Sandy Springs, GA 30328-3495
678-222-3499 (O)
brant@bjacksonlawgroup.com

Clarence Dean Alford
1506 Klondike Road Suite 105
Conyers, GA 30094
deanalford@mindspring.com

Kevin L. Ward
Andrea L. Pawlak
Ida Sassani
SCHULTEN WARD TURNER &
WEISS, LLP
260 Peachtree Street, N.W., Suite 2700
Atlanta, Georgia 30303
404-688-6800 (Phone)
k.ward@swtwlaw.com
i.sassani@swtwlaw.com
a.pawlak@swtwlaw.com

John Konvalinka
Thomas M. Gautreaux, Esq.
Grant Konvalinka & Harrison, P.C.
633 Chestnut Street, Suite 900
Chattanooga, TN 37450-0900
T: (423) 756-8400
jkonvalinka@gkhpc.com
tgautreaux@gkhpc.com


                                                                              /s/ Andrew P. Campbell
                                                                              OF COUNSEL




2020.06.18 Notice of Dismissal of Michael Hornev.1
